The court is here presented with a request to review Trial Judge Yannello’s order of September 24, 1981 suspending all discovery proceedings in this case in anticipation of defendant’s filing of a motion for summary judgment.
The standard for such interlocutory review is clearly delineated by the rules of this court. Interlocutory review is granted where the trial judge certifies his order as involving an issue of controlling importance or an issue of deprivation of fundamental rights as to which there is substantial ground for differences of opinion and the ultimate termination of the litigation may be materially advanced by review. Rule 53(c)(2)(i). The trial judge has not so certified the order under consideration.
Absent such certification, the dissatisfied party may request interlocutory review upon a showing of extraordinary circumstances which necessitate review in order to *551avoid irreparable injury or manifest waste of resources. Rule 53(c)(2)(ii).
Plaintiffs request provides no such showing. Plaintiff simply asserts that the suspension of discovery will result in needless delay and that such delay is detrimental to the plaintiff who, because of certain disabilities, has a need to plan for the future. We agree with the Government that such arguments fall short of the standards established by the court for interlocutory review.
it is therefore ordered upon consideration of plaintiffs request for review of the trial judge’s order of September 24, 1981, and defendant’s response thereto, that the said request is denied.